Exhibit 10.31

ADA-ES, INC.

AMENDED AND RESTATED 2010 NON-MANAGEMENT COMPENSATION AND

INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel, to provide additional incentives to Employees and
Consultants and to promote the success of the Company’s business.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.

(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.

(d) “Assumed” means that (i) pursuant to a Corporate Transaction defined in
Section 2(q)(i), 2(q)(ii) or 2(q)(iii), the contractual obligations represented
by the Award are expressly assumed (and not simply by operation of law) by the
successor entity or its Parent in connection with the Corporate Transaction with
appropriate adjustments to the number and type of securities of the successor
entity or its Parent subject to the Award and the purchase price thereof which
preserves the compensation element of the Award existing at the time of the
Corporate Transaction as determined in accordance with the instruments
evidencing the agreement to assume the Award or (ii) pursuant to a Corporate
Transaction defined in Section 2(q)(iv) or 2(q)(v), the Award is expressly
affirmed by the Company.

(e) “Award” means the grant of Shares, Restricted Stock Purchase Rights,
Restricted Stock Bonuses or other rights or benefits under the Plan.

(f) “Award Agreement” means the written or electronic agreement evidencing the
grant of an Award executed by the Company and the Grantee, including any
amendments thereto.

(g) “Board” means the Board of Directors of the Company.

(h) “Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s: (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or a
Related Entity; (ii) dishonesty, intentional misconduct or material breach of
any agreement with the Company or a Related Entity; or (iii) commission of a
crime involving dishonesty, breach of trust or physical or emotional harm to any
person.

(i) “Change in Control” means a change in ownership or control of the Company
effected through any of the following transactions:

(i) the direct or indirect acquisition by any person or related group of persons
(“Person”) (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a Person that directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan



--------------------------------------------------------------------------------

Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s shareholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such shareholders accept;

(ii) a change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

(iii) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. For purposes of this Section 2(iii),
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.

Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute deferred compensation under Code Section 409A, to the extent
required to avoid accelerated taxation or penalties, no Change in Control will
be deemed to have occurred unless such Change in Control also constitutes a
change in control in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets under
Code Section 409A.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means any committee composed of Directors of the Board appointed
by the Board to administer the Plan.

(l) “Common Stock” means the Company’s Common Stock, no par value per share.

(m) “Company” means ADA-ES, Inc., a Colorado corporation and any successor
corporation thereto.

(n) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity, provided that the identity of
such person, the nature of such services or the entity to which such services
are provided would not preclude the Company from offering or selling securities
to such person pursuant to the Plan in reliance on registration on Form S-8
under the Securities Act.

(o) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-2-



--------------------------------------------------------------------------------

thirty-six (36) months and were elected or nominated for election as Board
members by at least a majority of the Board members described in clause (i) who
were still in office at the time such election or nomination was approved by the
Board.

(p) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws. Continuous Service shall not be
considered interrupted in the case of (i) any approved leave of absence,
(ii) transfers among the Company, any Related Entity or any successor in any
capacity of Employee, Director or Consultant or (iii) any change in status as
long as the individual remains in the service of the Company or a Related Entity
in any capacity of Employee, Director or Consultant (except as otherwise
provided in the Award Agreement). An approved leave of absence shall include
sick leave, military leave or any other authorized personal leave for a period
not to exceed six months, provided, however, that absences of six months or more
shall continue to be an approved leave of absence if the Employee or Consultant
has a contractual or statutory right to re-employment .

(q) “Corporate Transaction” means any of the following transactions:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iii) the complete liquidation or dissolution of the Company;

(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger but excluding any such transaction or series of related transactions that
the Administrator determines shall not be a Corporate Transaction; or

(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

(r) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.

(s) “Director” means a member of the Board or the board of directors of any
Related Entity.

(t) “Disability” means, with respect to a Grantee, the inability of such Grantee
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-3-



--------------------------------------------------------------------------------

(u) “Employee” means any person other than an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(w) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation, any of the markets
operated by or for NASDAQ, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith, and in a manner that comports
with the requirements of Section 409A and 422 of the Code and any Applicable
Law.

(x) “Good Reason” means the occurrence after a Corporate Transaction or Change
in Control of any of the following events or conditions unless consented to by
the Grantee (and the Grantee shall be deemed to have consented to any such event
or condition unless the Grantee provides written notice of the Grantee’s
non-acquiescence within 90 days of the effective time of such event or condition
and the Company cannot cure any such event or condition within 30 days upon such
notice);

(i) a change in the Grantee’s responsibilities or duties which represents a
material and substantial diminution in the Grantee’s responsibilities or duties
as in effect immediately preceding the consummation of a Corporate Transaction
or Change in Control;

(ii) a reduction in the Grantee’s base salary to a level below that in effect at
any time within six (6) months preceding the consummation of a Corporate
Transaction or Change in Control or at any time thereafter; or

(iii) requiring the Grantee to be based at any place outside a 50-mile radius
from the Grantee’s job location or residence prior to the Corporate Transaction
or Change in Control except for reasonably required travel on business which is
not materially greater than such travel requirements prior to the Corporate
Transaction or Change in Control.

(y) “Grantee” means an Employee or Consultant who receives an Award under the
Plan.

(z) “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-4-



--------------------------------------------------------------------------------

(aa) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(bb) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(cc) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

(dd) “Plan” means this Amended and Restated 2010 Non-Management Compensation and
Incentive Plan.

(ee) “Related Entity” means any Parent or Subsidiary of the Company and any
business, corporation, partnership, limited liability company or other entity in
which the Company or a Parent or a Subsidiary of the Company holds a substantial
ownership interest, directly or indirectly.

(ff) “Replaced” means that (i) pursuant to a Corporate Transaction defined in
Section 2(q)(i), 2(q)(ii) or 2(q)(iii), the Award is replaced with a comparable
stock award or a cash incentive program of the successor entity or Parent
thereof which preserves the compensation element of such Award existing at the
time of the Corporate Transaction and provides for subsequent payout in
accordance with the same vesting schedule or a vesting schedule more favorable
to the Grantee applicable to such Award or (ii) pursuant to a Corporate
Transaction defined in Section 2(q)(iv) or 2(q)(v), the Award is replaced with a
comparable stock award or a cash incentive program of the Company or Parent
thereof which preserves the compensation element of such Award existing at the
time of the Corporate Transaction and provides for subsequent payout in
accordance with the same vesting schedule or a vesting schedule more favorable
to the Grantee applicable to such Award. The determination of Award
comparability shall be made by the Administrator and its determination shall be
final, binding and conclusive.

(gg) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions and other terms
and conditions as established by the Administrator, as set forth in a Restricted
Stock Agreement that is issued in connection with such Award.

(hh) “Restricted Stock Award” means an Award of a Restricted Stock Bonus or
Restricted Stock Purchase Right.

(ii) “Restricted Stock Bonus” means Shares of Restricted Stock granted to a
Grantee pursuant to this Plan.

(jj) “Restricted Stock Purchase Right” means a right to purchase Shares of
Restricted Stock granted to a Grantee pursuant to this Plan.

(kk) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

(ll) “Share” means a share of the Common Stock.

(mm) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Subject to the provisions of Section 10 below, the stock subject to this
Plan shall be the Common Stock presently authorized but unissued or subsequently
acquired by the Company. Subject to adjustment as provided in Section 10 hereof,
the aggregate amount of Common Stock to be delivered upon the purchase of Shares
pursuant to all Awards granted under this Plan shall not exceed three hundred
thousand (300,000) shares as such Common Stock was constituted on the effective
date of this Plan.

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-5-



--------------------------------------------------------------------------------

(b) Any Shares covered by an Award (or portion of an Award) which are forfeited,
canceled or expire (whether voluntarily or involuntarily) shall be deemed not to
have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan. Shares that actually have been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future issuance under the Plan, except that if unvested
Shares are forfeited or repurchased by the Company, such Shares shall become
available for future grant under the Plan.

4. Administration of the Plan.

(a) Plan Administrator.

(i) Administration With Respect to Consultants and Other Employees. With respect
to grants of Awards to Employees or Consultants, the Plan shall be administered
by (A) the Board or (B) a Committee designated by the Board, which Committee
shall be constituted in such a manner as to satisfy the Applicable Laws. Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.

(ii) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, as of and after the date that the exemption for the Plan under
Section 162(m) of the Code expires, as set forth in Section 18 below, grants of
Awards to any Covered Employee intended to qualify as Performance-Based
Compensation shall be made only by a Committee (or subcommittee of a Committee)
which is comprised solely of two or more Directors eligible to serve on a
committee making Awards qualifying as Performance-Based Compensation. In the
case of such Awards granted to Covered Employees, references to the
“Administrator” or to a “Committee” shall be deemed to be references to such
Committee or subcommittee.

(b) Multiple Administrative Bodies. The Plan may be administered by different
bodies with respect to Consultants, Employees and Covered Employees.

(c) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:

(i) to select the Employees and Consultants to whom Awards may be granted from
time to time hereunder;

(ii) to determine whether and to what extent Awards are granted hereunder;

(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions of any Award granted hereunder;

(vi) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

(vii) to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;

(viii) to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan; and

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-6-



--------------------------------------------------------------------------------

(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

5. Eligibility. Awards may be granted to Employees and Consultants. An Employee
or Consultant who has been granted an Award may, if otherwise eligible, be
granted additional Awards. Awards may be granted to such Employees or
Consultants who are residing in foreign jurisdictions as the Administrator may
determine from time to time.

6. Terms and Conditions of Awards.

(a) Designation of Award. Each Award shall be designated in the Award Agreement
as an Award of Shares, Restricted Stock Bonus, Restricted Stock Purchase Right
or other Award.

(b) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, purchase price, if any, form of payment
(cash, Shares, or other consideration) for Shares issued in connection with the
Award, payment contingencies and satisfaction of any performance criteria. The
performance criteria established by the Administrator may be based on any one
of, or combination of, increase in share price, earnings per share, total
shareholder return, return on equity, return on assets, return on investment,
net operating income, cash flow, revenue, economic value added, personal
management objectives or other measure of performance selected by the
Administrator. Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement.

(c) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.

(d) Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of an Award, satisfaction of performance criteria or other event
that absent the election would entitle the Grantee to payment or receipt of
Shares or other consideration under an Award (but only to the extent that such
deferral programs would not result in an accounting compensation charge unless
otherwise determined and specifically agreed to by the Administrator). The
Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred and such
other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program. Irrespective of
the rights of the Administrator to allow for the deferral of consideration
hereunder, no such deferral shall be effective if it would result in the
deferral constituting “nonqualified deferred compensation” within the meaning of
Code Section 409A, unless such deferral has been approved by the Board and
agreed to by the Grantee.

(e) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

(f) Term of Award . The term of each Award shall be the term stated in the Award
Agreement.

(g) Transferability of Awards. Awards may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution or to the extent and in the manner
authorized by the Administrator, by gift to members of the Grantee’s Immediate
Family. The Administrator may impose such additional restrictions on Shares
issued in connection with an Award as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-7-



--------------------------------------------------------------------------------

under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed or traded or under any
state securities laws or foreign law as applicable to such Shares.

(h) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award or such other date as is determined by the Administrator.

7. Award Purchase Price, Consideration and Taxes.

(a) Purchase Price. The purchase price, if any, for an Award shall be as
determined by the Administrator, except that in the case of Awards intended to
qualify as Performance-Based Compensation, the purchase price shall be not less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving an Award of Shares or Shares pursuant to a
Restricted Stock Bonus, the consideration for which shall be services actually
rendered to the Company or a Related Entity or for the Company’s or a Related
Entity’s benefit. Notwithstanding the foregoing, if required by applicable state
corporate law, the Grantee shall furnish consideration in the form of cash or
past services rendered to the Company or a Related Entity or for the Company’s
or a Related Entity’s benefit having a value not less than the 100% of the Fair
Market Value of the Shares subject to an Award of Shares or Restricted Stock
Award. Notwithstanding the foregoing provisions of this Section 7(a), in the
case of an Award issued pursuant to Section6 (c), above, the purchase price for
the Award shall be determined in accordance with the provisions of the relevant
instrument evidencing the agreement to issue such Award.

(b) Consideration. Subject to Applicable Laws, the consideration, if any, to be
paid for the Shares to be issued upon purchase of an Award, including the method
of payment, shall be determined by the Administrator. In addition to any other
types of consideration the Administrator may determine, the Administrator is
authorized to accept as consideration for Shares issued under the Plan the
following:

(i) cash;

(ii) check;

(iii) services performed for the Company or a Related Entity or for the
Company’s or a Related Entity’s benefit;

(iv) delivery of Grantee’s promissory note with such recourse, interest,
security and redemption provisions as the Administrator determines as
appropriate (but only to the extent that the acceptance or terms of the
promissory note would not violate an Applicable Law and would not result in an
accounting compensation charge with respect to the use of such promissory note
to pay the purchase price unless otherwise determined by the Administrator);

(v) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate purchase
price of the Shares as to which said Award relates (but only to the extent that
such exercise of the Award would not result in an accounting compensation charge
with respect to the Shares used to pay the purchase price unless otherwise
determined by the Administrator; generally an accounting charge will result if
the Shares used to pay the purchase price were acquired less than six months
before the exercise); or

(vi) any combination of the foregoing methods of payment.

(c) Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares.

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-8-



--------------------------------------------------------------------------------

8. Procedure for Exercise; Rights as a Shareholder.

(a) A Restricted Stock Purchase Right granted hereunder shall be exercisable at
such times and under such conditions as determined by the Administrator under
the terms of the Plan and specified in the Award Agreement except that the
Restricted Stock Purchase Right must be exercised no later than thirty (30) days
from the effective date of the grant.

(b) An Award of Shares shall be deemed to be accepted, and a Restricted Stock
Purchase Right shall be deemed to be exercised, when the Grantee executes or
electronically accepts the Award Agreement and full payment, if any, for the
Shares with respect to which the Award is exercised has been made. Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to Shares subject to an Award,
notwithstanding the acceptance of an Award of Shares or exercise of a Restricted
Stock Purchase Right. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in the Award Agreement or Section 11 below. The Company shall
not be required to issue fractional shares upon the exercise or settlement of
any Award.

9. Conditions Upon Issuance of Shares. Shares shall not be issued unless the
issuance and delivery of such Shares pursuant thereto comply with all Applicable
Laws. Compliance with all Applicable Laws shall be determined by counsel for the
Company.

10. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the number of Shares covered by each
outstanding Award, the number of Shares which have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or which have
been returned to the Plan, the purchase price of each such outstanding Award as
well as any other terms that the Administrator determines require adjustment
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares or similar transaction
affecting the Shares, (ii) any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company and
(iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator, and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award.

11. Corporate Transactions and Changes in Control.

(a) Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.

(b) Acceleration of Award Upon Corporate Transaction or Change in Control.

(i) Corporate Transaction. Except as provided otherwise in an individual Award
Agreement, in the event of a Corporate Transaction and:

(A) for the portion of each Award that is Assumed or Replaced, then such Award
(if Assumed), the replacement Award (if Replaced) or the cash incentive program
(if Replaced)

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-9-



--------------------------------------------------------------------------------

automatically shall become fully vested, exercisable and payable and be released
from any repurchase or forfeiture rights (other than repurchase rights
exercisable at Fair Market Value) for all of the Shares at the time represented
by such Assumed or Replaced portion of the Award, immediately upon termination
of the Grantee’s Continuous Service if such Continuous Service is terminated by
the successor company or the Company without Cause or voluntarily by the Grantee
with Good Reason within twelve (12) months after the Corporate Transaction; and

(B) for the portion of each Award that is neither Assumed nor Replaced, such
portion of the Award shall automatically become fully vested and exercisable and
be released from any repurchase or forfeiture rights (other than repurchase
rights exercisable at Fair Market Value) for all of the Shares at the time
represented by such portion of the Award, immediately prior to the specified
effective date of such Corporate Transaction.

(ii) Change in Control. Except as provided otherwise in an individual Award
Agreement, following a Change in Control (other than a Change in Control which
also is a Corporate Transaction) and upon the termination of the Continuous
Service of a Grantee if such Continuous Service is terminated by the Company or
Related Entity without Cause or voluntarily by the Grantee with Good Reason
within twelve (12) months after a Change in Control, each Award of such Grantee
which is at the time outstanding under the Plan automatically shall become fully
vested and exercisable and be released from any repurchase or forfeiture rights
(other than repurchase rights exercisable at Fair Market Value), immediately
upon the termination of such Continuous Service.

12. Effective Date and Term of Plan. The Plan shall become effective upon its
adoption by the Board and its approval by the shareholders of the Company. It
shall continue in effect for a term of ten (10) years unless sooner terminated.

13. Amendment, Suspension or Termination of the Plan; Code Section 409A
Considerations.

(a) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.

(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.

(c) No suspension or termination of the Plan shall adversely affect any rights
under Awards already granted to a Grantee.

(d) Any amendment of the Plan may be accomplished in a manner calculated to
cause such amendment not to constitute an “extension,” “renewal” or
“modification” (each within the meaning of Code Section 409A) of any Awards that
would cause such Awards to be considered “nonqualified deferred compensation”
(within the meaning of Code Section 409A). Notwithstanding the foregoing, if at
any time the Board or the Administrator determines that any Award may be subject
to Code Section 409A, the Board or the Administrator may, in its sole
discretion, and without a Grantee’s prior consent, amend the Plan or any Award
as it may determine is necessary or desirable either for the Plan and Awards to
be exempt from the application of Code Section 409A or to satisfy the
requirements of Code Section 409A, including by adding conditions with respect
to the vesting and/or the payment of Awards.

14. Reservation of Shares.

(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as are sufficient to satisfy the requirements of
the Plan.

(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority is not obtained.

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-10-



--------------------------------------------------------------------------------

15. No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service and shall not interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause and with or without notice. The ability of
the Company or any Related Entity to terminate the employment of a Grantee who
is employed at will is in no way affected by its determination that the
Grantee’s Continuous Service has been terminated for Cause for the purposes of
this Plan.

16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

17. Shareholder Approval. The grant of Awards under the Plan , shall be subject
to approval of the Plan by the shareholders of the Company. Such stockholder
approval shall be obtained in the degree and manner required under Applicable
Laws.

18. Effect of Section 162(m) of the Code. At any time while the Company is
subject to the reporting obligations of Section 12 of the Exchange Act, the Plan
and all Awards (except Restricted Stock Awards that vest over time) issued
thereunder are intended to be exempt from the application of Section 162(m) of
the Code, which restricts under certain circumstances the Federal income tax
deduction for compensation paid by a public company to named executives in
excess of $1 million per year. The exemption is based on Treasury Regulation
Section 1.162-27(f), in the form existing on the effective date of the Plan,
with the understanding that such regulation generally exempts from the
application of Section 162(m) of the Code compensation paid pursuant to a plan
that existed before a company becomes publicly held. Under such Treasury
Regulation, this exemption is available to the Plan for the duration of the
period that lasts until the earliest of (i) the expiration of the Plan, (ii) the
material modification of the Plan, (iii) the exhaustion of the maximum number of
shares of Common Stock available for Awards under the Plan, as set forth in
Section 3(a), (iv) the first meeting of shareholders at which directors are to
be elected that occurs after the close of the third calendar year following the
calendar year in which the Company first becomes subject to the reporting
obligations of Section 12 of the Exchange Act, or (v) such other date required
by Section 162(m) of the Code and the rules and regulations promulgated
thereunder. To the extent that the Administrator determines as of the date of
grant of an Award that (i) the Award is intended to qualify as Performance-Based
Compensation and (ii) the exemption described above is no longer available with
respect to such Award, such Award shall not be effective until any shareholder
approval required under Section 162(m) of the Code has been obtained.

19. Code Section 409A Matters. Except as may be expressly provided with respect
to any Award granted under the Plan, the Plan and the Awards are not intended to
constitute a “nonqualified deferred compensation plan” within the meaning of
Code Section 409A, but rather are intended to be exempt from the application of
Code Section 409A. To the extent that the Plan and/or Awards are nevertheless
deemed to be subject to Code Section 409A, the Plan and Awards shall be
interpreted in accordance with Code Section 409A and any applicable Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the grant of any Award. Notwithstanding any provision of the Plan
or any Award to the contrary, if the Administrator determines that any Award may
be or become subject to Code Section 409A, the Administrator may adopt such
amendments to the Plan and the affected Award (as described above) or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate (a) to exempt the Plan and any Award
from the application of Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award or (b) to comply
with

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-11-



--------------------------------------------------------------------------------

the requirements of Code Section 409A, or (b) to comply with the requirements of
Code Section 409A. Any such action may include, but is not limited to, delaying
payment, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Code Section 409A, to a Grantee who is a “specified
employee” within the meaning of Code Section 409A to the first day following the
six-month period (or, if earlier, the date of the Grantee’s death) on the date
of the Grantee’s “separation of service” as defined in Code Section 409A. The
Company shall use commercially reasonable efforts to implement the provisions of
this Section 19 in good faith; provided that neither the Company, the
Administrator nor any Employee, Director or representative of the Company or of
any of its Affiliates shall have any liability to with respect to this
Section 19.

20. Qualified Domestic Relations Orders.

(a) Anything in the Plan to the contrary notwithstanding, rights under Awards
may be assigned to an Alternate Payee to the extent that a QDRO so provides.
(The terms “Alternate Payee” and “QDRO” are defined in paragraph 20(c) below.)
The assignment of an Award to an Alternate Payee pursuant to a QDRO shall not be
treated as having caused a new grant. If an Award is assigned to an Alternate
Payee, the Alternate Payee generally shall have the same rights as the grantee
under the terms of the Plan; provided however, that (i) the Award shall be
subject to the same vesting terms and exercise period as if the Award were still
held by the grantee and (ii) an Alternate Payee may not transfer an Award.

(b) In the event of the Administrator’s receipt of a domestic relations order or
other notice of adverse claim by an Alternate Payee of a grantee of an Award,
transfer of the proceeds of the exercise of such Award, whether in the form of
cash, stock or other property, may be suspended. Such proceeds shall thereafter
be transferred pursuant to the terms of a QDRO or other agreement between the
Grantee and Alternate Payee. A Grantee’s ability to exercise an Award may be
barred if the Administrator receives a court order directing the Plan
administrator not to permit exercise.

(c) The word “QDRO” as used in the Plan shall mean a court order (i) that
creates or recognizes the right of the spouse, former spouse or child (an
“Alternate Payee”) of an individual who is granted an Award to an interest in
such Award relating to marital property rights or support obligations and
(ii) that the administrator of the Plan determines would be a “qualified
domestic relations order,” as that term is defined in section 414(p) of the Code
and section 206(d) of the Employee Retirement Income Security Act (“ERISA”), but
for the fact that the Plan is not a plan described in section 3(3) of ERISA.

21. No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or a Related Entity’s
right or power to make adjustments, reclassifications, reorganizations, or
changes of its capital or business structure, or to merge or consolidate, or
dissolve, liquidate, sell, or transfer all or any part of its business or
assets; or (b) limit the right or power of the Company or a Related Entity to
take any action which such entity deems to be necessary or appropriate.

22. Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be considered unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. Neither the Company nor any Related Entity shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations. The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder. Any investments or the creation or maintenance of any
trust or any Grantee account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Related Entity and a
Grantee, or otherwise create any vested or beneficial interest in any Grantee or
the Grantee’s creditors in any assets of the Company or any Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets which may be invested or reinvested by the
Company with respect to the Plan.

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-12-



--------------------------------------------------------------------------------

23. Provision of Information. Each Grantee shall be given access to information
concerning the Company equivalent to that information generally made available
to the Company’s common shareholders.

The undersigned, being the Senior Vice President and Chief Financial Officer of
ADA-ES, Inc. hereby certifies that the foregoing is a true and correct copy of
the ADA-ES, Inc. Amended and Restated 2010 Non-Management Compensation and
Incentive Plan, as adopted by the Board of Directors on January 22, 2010 and as
amended February 24, 2012, and as adopted by the shareholders on
                    , 2011.

 

ADA-ES, Inc. By:       Mark H. McKinnies,   Senior Vice President and Chief
Financial Officer

 

ADA-ES, Inc. – Amended and Restated 2010 Non-Management Compensation and
Incentive Plan

-13-